DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the amendment received on 4/25/2022.
	Claims 14-15, 17 and 20 have been canceled by applicant.
	Claims 1-13, 16 and 18-19 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-13, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexson et al. (US 4,736,742) hereinafter (“Alexson”) in view of Miller et al. (US 2005/0261693) hereinafter (“Miller”) and further in view of Bryan (US 3,662,939).
With regard to claim 1, Alexson discloses a driver comprising: a driver comprising: a housing (10) having a handle (20) configured to be gripped by a hand of a user; having a first end and a second end, the first end of the drive shaft (18, 19) configured to be coupled to an intraosseous device; a motor assembly (21) coupled to the second end of the drive shaft (18, 19) and configured to move the drive shaft when a gas (gas enters through 81 and 80) enters the motor assembly (21); and a trigger (84) configured to release the gas into the motor assembly (21) when the trigger (84) is engaged; except for a container containing a pressurized gas; the handle of the housing having an opening configured to receive the container containing the gas, where the handle is configured to be coupled to the container; and the container comprising a container valve configured to permit the release gas from the container into a first passage of the housing when the container is coupled to the handle.  
Howerver, Miller teach a driver (20) including the handle (24) having an opening (see opening housing battery pack fig.1B) configured to receive a container (gas cartridge par. 0047, line 11) containing a gas. 
Bryan clearly teaches a driver (1) showing a container (20) containing a pressurized gas; the handle (14) of the housing (12) having an opening (as seen in fig. 2) configured to receive the container (20) containing the gas, where the handle  (14) is configured to be coupled to the container (20); and the container comprising a container valve (56 and its components fig.6) configured to permit the release gas from the container (20) into a first passage (22) of the housing when the container is coupled to the handle (14).  
 In view of Bryan teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Alexson by providing an    opening in the handle to receive the container of gas for operating the tool in order to make the tool portable such that the tool can be carried to different work location.
With regard to claim 2, modified Alexson discloses a driver, where the motor assembly (21) comprises a rotor housing (as seen in fig.4) having a first end, a second end, and an inner wall defining a chamber (110) at least partially between the first end and the second end, the rotor housing (fig.4) having an opening (112) through which the gas can enter the motor assembly (21); and a rotor (22) disposed within the chamber (110) of the rotor housing (fig.4) and coupled to the drive shaft (18, 19), the rotor (22) having a first end, a second end, and a plurality of radial slots (The rotor 22 has a plurality of radially extending slots col. 8, lines 6-7) extending at least partially between the first end and the second end.  
With regard to claim 3, modified Alexson discloses a driver, where the motor assembly (22) comprises a plurality of vanes (111) at least partially disposed within the plurality of radial slots and coupled to the rotor (22 fig.4), the plurality of vanes configured such that when the gas enters the motor assembly (21), the gas applies a force to at least a portion of the plurality of vanes to move the rotor.  
With regard to claim 4, modified Alexson discloses a driver, where the plurality of vanes (111) are coupled to the rotor (22, see fig.4) by a spring (not shown, vanes are being biased suggesting spring function).  
With regard to claim 5, modified Alexson discloses a driver, where the spring biases (vanes 111 are slidably positioned and will be biased by gas pressure col. 8, line 8) each vane of the plurality of vanes (111) away from the rotor (22).  
With regard to claim 6, modified Alexson discloses a driver, where the rotor housing (as seen in fig.4), the rotor (22), and the plurality of vanes (111) cooperate to form a plurality of sub-chambers extending longitudinally with respect to the chamber, the plurality of sub-chambers varying in volume to create a pressure gradient when the gas enters the motor assembly (as seen in fig.4). 
With regard to claim 7, modified Alexson discloses a driver, where the plurality of vanes (111) are configured to contact the rotor housing (as seen in fig.4) to form the plurality of sub-chambers.  
With regard to claim 8, modified Alexson discloses a driver, where the rotor housing comprises an exhaust channel (113) configured to permit the gas to exit the motor assembly (21).  
With regard to claim 9, modified Alexson discloses a driver, where the rotor (22) is coupled to the drive shaft (18, 19) by a gear assembly (207, 208, 209 fig.5) configured to increase a torque and decrease a rotational velocity of the drive shaft with respect to the rotor.  
With regard to claim 10, modified Alexson discloses a driver, where the gear assembly (207, 208, 209) comprises: an inner gear coupled to the rotor to permit rotor to rotate the inner gear; an outer gear coupled to the drive shaft to permit the outer gear to rotate the drive shaft; and - 38 - 4824-5197-0239.2a plurality of planetary gears coupled to the inner gear and outer gear and configured to transfer rotational motion from the inner gear to the outer gear (as seen in fig.5).  
 With regard to claim 11, modified Alexson discloses a driver, where the inner gear comprises a first diameter and the outer gear comprises a second diameter and the second diameter is greater than the first diameter (seen in fig.5).  
With regard to claim 12, modified Alexson discloses a driver, where the inner gear is concentric with the outer gear (as seen in fig.5).  
With regard to claim 13, modified Alexson discloses a driver, where the planetary gears rotate about the inner gear to transfer rotational motion to the outer gear (see fig.5).  
With regard to claim 16, modified Alexson discloses a driver, where the handle is configured to be threadably (is known in the art, for example in US 2008/0029576) coupled to the container (Miller).  
With regard to claim 18, modified Alexson discloses a driver, where the trigger (84) comprises a trigger valve (86, 87) configured to be engaged to release gas from the first passage into a second passage.  
With regard to claim 19, modified Alexson discloses a driver, where when the trigger (84) is engaged, the first passage and the second passage are in fluid communication with the motor assembly (21). 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 4/25/2022 have been considered but has been addressed by a new grounds of rejection necessitated by applicant’s amendment.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/26/2022